Citation Nr: 0101354	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  95-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
in the alternative as a disability due to undiagnosed 
illness.

2.  Entitlement to service connection for an eye disorder, 
claimed in the alternative as a disability due to undiagnosed 
illness.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed in the alternative as a disability due 
to undiagnosed illness, and if so, whether service connection 
is warranted.

4.  Entitlement to an increased disability rating for 
service-connected sinusitis and allergic rhinitis, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1978 and from December 1990 to July 1991.  Her DD-214 
reflects that she served in Southwest Asia from January 14, 
1991, to April 29, 1991, during the Persian Gulf War (Gulf 
War).

These matters come to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants some discussion.  In June 
1979 and June 1989, the RO denied entitlement to service 
connection for headaches on a direct basis.  The RO also 
denied entitlement to service connection for an eye disorder 
on a direct basis in December 1993 and denied a petition to 
reopen this claim in August 1995.  As the veteran did not 
perfect appeals, these decisions are final.  See 38 C.F.R. 
§ 20.200 (2000).  However, none of the foregoing claims were 
considered under the special legislation addressing the 
claims of Gulf War veterans.  Public Law 103-446, codified at 
38 U.S.C.A. § 1117, became effective November 2, 1994, and 
provided a basis for the Secretary of VA (Secretary) to award 
compensation to veterans who served in Southwest Asia during 
the Gulf War, for disability resulting from an undiagnosed 
illness or combination of such illnesses.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Routen v. West, 142 
F.3d 1434, 1441-42 (Fed. Cir. 1998), cert. den. 119 S.Ct. 404 
(1998).  Thereafter, Secretary promulgated a regulation, 
effective November 2, 1994, to effectuate that statute.  See 
38 C.F.R. § 3.317 (1998).  (Claims asserted pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 will hereinafter be 
referred to as "Gulf War undiagnosed illness claims.")  The 
Board will therefore review the claims on appeal as original 
claims, rather than as applications to reopen prior final 
decisions. 

In January 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied 
entitlement to service connection for headaches.  The veteran 
submitted a notice of disagreement (NOD) to the RO later that 
month.  A statement of the case (SOC) was issued in August 
1995 that included the laws and regulations pertaining to 
Gulf War undiagnosed illness claims.  Thereafter, the veteran 
submitted a substantive appeal to the RO in August 1995.  

The Board also has jurisdiction of the matters the veteran's 
Gulf War undiagnosed illness claims of eye and skin 
disorders.  These claims were denied by the RO in May 1998.  
See June 1998 NOD, October 1998 SOC, and November 1998 VA 
Form 9.  Further, in October 1998 the RO denied entitlement a 
disability rating in excess of 10 percent for service-
connected sinusitis and allergic rhinitis, and the veteran 
perfected an appeal to the Board.  See April 1999 NOD, March 
2000 SOC, and May 2000 VA Form 9.

In August 2000, a hearing was held before the undersigned 
Acting Board member making this decision who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2000).  

All of the claims, with the exception of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for a skin disorder, 
claimed in the alternative as a disability due to undiagnosed 
illness, are the subject of the REMAND herein.


FINDINGS OF FACT

1.  By an August 1995 rating decision, the RO denied service 
connection for a skin disorder, claimed in the alternative as 
a disability due to undiagnosed illness.  The veteran did not 
perfect an appeal of that decision.

2.  An October 1997 VA examination report bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or with 
evidence previously assembled, is so significant it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a skin disorder, claimed in the 
alternative as a disability due to undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The RO's August 1995 denial of service connection for a 
skin disorder, claimed in the alternative as a disability due 
to undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

2.  The evidence submitted since the RO's August 1995 denial 
of service connection for a skin disorder, claimed in the 
alternative as a disability due to undiagnosed illness, is 
new and material; thus, the requirements to reopen the claim 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed in the alternative as a disability due 
to undiagnosed illness 

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for a skin 
disorder, claimed in the alternative as a disability due to 
undiagnosed illness.  In August 1995, the RO denied this 
claim.  The veteran was notified of the August 1995 decision 
and of her appellate right by letter dated August 14, 1995.  
She submitted an NOD to the RO on August 30, 1995, and an SOC 
was issued on October 12, 1995.  She did not submit a 
substantive appeal.  Thus, that decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

The issue of service connection for a skin disorder, claimed 
in the alternative as a disability due to undiagnosed 
illness, now in appellate status has been adjudicated without 
formal discussion of whether new and material evidence has 
been submitted to reopen a previously denied and final claim.  
However, as the Board herein resolves this issue in the 
veteran's favor, there is no prejudice.  See  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Pertinent evidence associated with the claims file since the 
August 1995 RO decision includes, inter alia, an October 1997 
VA report of examination of the veteran resulting in a 
diagnosis of eczema with chronic recurrence.  This evidence 
bears directly and substantially upon the specific matter 
under consideration and was not considered by the RO in its 
August 1995 decision.  At that time, the veteran reported in 
December 1993 that she suffered from an intermittent skin 
rash; however, there were no findings or diagnosis of a skin 
disorder shown in the service medical records or post-service 
medical records.  Therefore, the October 1997 examination 
report is so significant that it must be considered in order 
to fairly decide the merits of this claim.  The 
aforementioned evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a) (2000), and the Board is required 
to reopen the previously denied claim of entitlement to 
service connection for a skin disorder, claimed in the 
alternative as a disability due to undiagnosed illness.  In 
addition, the Board finds that additional development by the 
RO is needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
skin disorder, claimed in the alternative as a disability due 
to undiagnosed illness, is reopened.  To this extent only, 
the appeal is granted.


REMAND

General

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Further, the veteran submitted additional evidence to the RO 
on May 24, 2000.  This evidence was received subsequent to 
the February 1997 SSOC addressing the issue of service 
connection for headaches, the April 1999 SSOC addressing the 
issues of service connection for skin and eye disorders, and 
the March 2000 SOC addressing the issue of an increased 
rating for service-connected sinusitis and allergic rhinitis.  
Because the veteran has not waived RO consideration of this 
evidence, a remand to the RO for the issuance of a 
supplemental statement of the case is required.  38 C.F.R. 
§§ 19.31, 20.1304(c) (2000).


Entitlement to an increased disability rating for service-
connected sinusitis and allergic rhinitis

As the case must be remanded for the foregoing reasons, the 
veteran should be re-examined by VA.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Any recent 
treatment records of the veteran showing treatment for her 
sinus disorder could also prove relevant to the claim and 
should be requested on remand.


Entitlement to service connection for an eye and skin 
disorders, claimed in the alternative as a disabilities due 
to undiagnosed illness

Under the new law, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

During service in April 1991, the veteran gave a history of 
eye trouble.  General examination of the eyes was normal.  
After her separation from service, in October 1993 the 
veteran complained of floaters in her right eye for the past 
one and a half years.  Examination of the eyes was normal.  
On VA visual examination in September 1994, the veteran 
complained of fuzzy white circles appearing in the background 
of objects while she was looking at them, for the past three 
years.  She also complained of a dark object appearing in the 
extreme lateral gaze, intermittently, for the past seven 
days.  Pertinent diagnoses included complaints of floaters 
bilaterally.  The examiner noted that these symptoms were 
most likely attributed to posterior vitreous detachment or 
vitreous syneresis, though he was unable to confirm that on 
examination.  

Concerning a skin disorder, the veteran maintains that this 
condition had its onset in November 1991, following her 
separation from active service.  She was diagnosed as having 
eczema on VA examination in 1997 and maintains that her skin 
condition resulted from in-service exposure to sand storms 
and smoke from oil well fires.

Accordingly, on remand the veteran should be afforded VA eye 
and skin examinations with appropriate testing in order to 
assess the diagnosis and/or etiology of any current eye and 
skin disabilities.  Any additional post-service records of 
treatment for the veteran's eye and skin disabilities could 
prove relevant to the claims and should also be requested.        


Entitlement to service connection for headaches, claimed in 
the alternative as a disability due to undiagnosed illness 

The service medical records from the veteran's first period 
of service show that she complained of headache for six 
months in May 1972.  The examiner's impression was sinus, 
tension, questionable migraine.  Skull series and sinus x-ray 
was negative.  The veteran again sought treatment for 
headaches in August 1974.  In August 1975, she stated that 
she had headaches for three years.  The examiner diagnosed 
tension headaches.  In April 1977, the veteran complained of 
nausea, abdominal cramps, and headaches.  The examiner 
diagnosed gastritis.

On separation examination in November 1977, the veteran gave 
a history of frequent or severe headaches.  The examiner 
noted episodic frontal headaches.  Clinical evaluation, i.e., 
neurologic, was normal.  The veteran sought treatment for 
headaches, sore throat, and earaches in January 1978.  The 
examiner's impression was an upper respiratory infection 
(URI).    

After her separation form active service, the veteran sought 
treatment for severe headaches, chills, nausea, and diarrhea 
in November 1980.  She stated that it did not feel like a 
migraine or sinus headache.  The examiner diagnosed a URI.  
In September 1981, the veteran complained of headaches and 
blurred vision.  She stated that she had recurrent headaches 
for the past three months.  The impression was possible 
tension headaches in addition to possible eye etiology.

On Army Reserve examination in May 1987, the veteran denied a 
history of frequent or severe headaches.  Clinical 
evaluation, i.e., neurologic, was normal.

During the veteran's second period of service from December 
1990 to July 1991, on examination in April 1991 she gave a 
history of frequent or severe headaches.  Clinical evaluation 
was normal.  

Upon VA examination in October 1991, the veteran stated that 
she developed problems with her nose, sinuses, and bilateral 
frontal and temporal headaches while in the Persian Gulf.  
She stated that she was exposed to bad climactic conditions 
and frequent attacks by scud missiles.

VA outpatient treatment records show that the veteran was 
diagnosed as having mixed headaches (vascular and tension) in 
August 1993.  At that time, she stated that the headaches 
started shortly after her return from the Persian Gulf.   On 
Persian Gulf Registry examination in September 1993, she was 
diagnosed as having tension/vascular headaches.  She again 
complained of headaches in October and November 1993 and 
February 1994.  

On VA neurological examination in September 1994, the veteran 
reported having rare headaches prior to serving in the 
Persian Gulf.  During her four months in the Persian Gulf, 
she complained of frequent, severe headaches, approximately 
five to six a week.  She continued to have these headaches 
after service.  The examiner diagnosed headaches, unclear to 
the exact etiology, but most likely related to some type of 
exposure while in Saudi Arabia.   

The veteran has more recently been diagnosed as having 
atypical migraines.  A VA examiner in May 2000 stated that 
given the veteran's history of sinusitis, her headaches could 
be sinus related.

While a VA opinion concerning the etiology of the veteran's 
headaches was obtained on VA neurological examination in 
September 1994, there is no indication that the examiner 
reviewed the claims file.  Accordingly, the veteran should be 
re-examined by VA on remand in order to obtain an appropriate 
opinion after review of the claims file.  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to specify where she 
has received treatment for headaches, a 
skin disorder, an eye disorder, and her 
service-connected sinus disorder, then 
obtain complete clinical records of all 
such treatment from the identified 
sources.  The Board is particularly 
interested in complete records of 
treatment received at the Tampa and 
Gainesville VA Medical Centers.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran VA eye examination in order to 
determine the exact nature of any current 
disability(ies) manifested by floaters, 
photophobia, blurred vision, decreased 
visual acuity, etc.  The claims folder and 
a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
floaters, photophobia, blurred vision, 
decreased visual acuity, etc.  All 
necessary tests in order to determine the 
correct diagnoses as determined by the 
examiner are to be done.  If no such 
disorders are found, the examiner should 
so state.  

If there are any objective indications of 
eye problems that cannot be attributed to 
any organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also render an 
opinion concerning the date of onset and 
etiology of any current eye disorders.  
Is it as least as likely as not that any 
current eye disorder had its onset during 
service and/or is related to an in-
service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Afford the veteran an appropriate VA 
examination in order to determine the 
exact nature of any current headache 
disorder.  The claims folder and a copy of 
this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  

The examiner should render an opinion 
concerning the date of onset and etiology 
of any current headache disorder.  Is it 
as least as likely as not that any such 
condition had its onset during service 
from March 1973 to March 1978 or from 
December 1990 to July 1991 and/or is 
related to an in-service disease or 
injury?

If a headache disorder initially had its 
onset between March 1978 and December 
1990, did it increase in severity during 
service from December 1990 to July 1991?  
If there was such an increase in 
severity, was it due to the natural 
progression of the disease, or was the 
disease aggravated beyond it natural 
progression due to the nature of the 
veteran's service? 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current skin disorder.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current skin disorders.  All necessary 
tests in order to determine the correct 
diagnoses as determined by the examiner 
are to be done.  If no such disorders are 
found, the examiner should so state.  

If there are any objective indications of 
skin problems that cannot be attributed 
to any organic or psychological cause, 
the examiner should so state.  The 
examiner should identify any abnormal 
symptoms, abnormal physical finding, and 
abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis.  

The examiner should also render an 
opinion concerning the date of onset and 
etiology of all current skin disorders.  
Is it as least as likely as not that any 
such condition is related to an in-
service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

5.  Afford the veteran an appropriate VA 
examination to evaluate the severity of 
her service-connected sinusitis and 
allergic rhinitis.  The claims folder and 
a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including sinus series if indicated, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The current manifestations of the 
veteran's sinus disorder should be fully 
described in the examination report.  The 
examiner's attention should be directed 
to the description of the frequency and 
duration of the veteran's sinus attacks.  
The examiner discuss whether there is 
evidence of three or more incapacitating 
episodes per year of sinusitis requiring 
prolonged antibiotic treatment (lasting 
four to six weeks); or more than six non-
incapacitating episodes per year 
characterized by headaches, pain, and 
purulent discharge or crusting.  The 
examiner must also discuss whether there 
is evidence of near constant sinusitis 
characterized by headaches, pain and 
tenderness of the affected sinus, and 
purulent discharge or crusting after 
repeated surgeries.  

The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the 
claims file as opposed to history provided 
by the veteran.  Any indications that the 
veteran's complaints are not in accord 
with physical findings on examination 
should be directly addressed and discussed 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.

6.  Review the claims folder and ensure 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

7.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. 

8.  If the decision with respect to the 
claims remains adverse to the veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 



